DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-5 in the reply filed on 6/3/2022 is acknowledged.
Claims 11-14, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.
Claims 19 and 20 were indicated by Applicant as readable on the elected Species (backpack embodiment in Figs. 1-5), however after further review by the Examiner, claims 19 and 20 appear to be directed exclusively to the nonelected Species (handbag embodiment in Figs. 6-8) and are therefore withdrawn as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fimbrez (US 2014/0374305).
Regarding claim 1, Fimbrez discloses a carry-able and convertible infant changing station, comprising: a body (10) having a first and second hingedly connected halves (20, 40) which are convertible between closed and opened configurations (see Figs. 1, 2); a strap extending from a first selected one of said halves in said opened configuration and adapted to secure to an elevated location in order to support said body (60); and the other selected one of said halves defining an outwardly folded platform adapted to supporting an infant (see Figs. 2, 4).  
Regarding claim 2, Fimbrez further discloses any of a clip or hanger secured to an end of said strap (64), the elevated location further including an upper door edge to which said clip or hanger is adapted to engage (see Fig. 2).  
Regarding claim 4, Fimbrez further discloses said strap further comprising a loop shaped strap adapted to being supported about a neck of an individual (alternatively interpreting strap 78 as the strap).  
Regarding claim 5, Fimbrez further discloses a second strap extending from the other selected one of said bodies (76) and capable of engaging an elevated fixed location (functional recitation).  
Regarding claim 6, Fimbrez further discloses the other selected one of said halves further comprising a plurality of hingedly interconnected and fold-out portions defining said support platform (see Figs. 3, 5b).
Regarding claim 7, Fimbrez further discloses hinged reinforcing portions defined between said hingedly connected halves for securing said support platform in the opened configuration (see Fig. 5b).  
Regarding claim 10, Fimbrez further discloses an easy open pull tab for converting said halves between the open and closed positions (zipper 28 pull tab).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, 9, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fimbrez (US 2014/0374305) as applied to claims 1, 2, 4-7, and 10 above, and further in view of Hoffman et al. (US 5649658, hereinafter ‘Hoffman’).
Fimbrez discloses all limitations of the claim(s) as detailed above except does not expressly disclose the backpack straps or receptacles as claimed.
However, Hoffman teaches a similar device wherein the bag is provided with a pair of parallel disposed straps adapted to being worn in a backpack style by an individual (26, 27) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach a pair of shoulder strap members as taught by Hoffman to the carrying bag taught by Fimbrez, in order to allow easy transport by the user as taught by Hoffman (col. 1, ll. 17-21).
Further, Hoffman teaches providing the first half of the carrying bag with receptacles (101, 102) capable of supporting each of wipes and diapers in an infant diaper changing application (functional recitation), said receptacles exhibiting either forward facing dispensers or open receptacles (see Fig. 6).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the receptacles taught by Hoffman to the carrying bag taught by Fimbrez, in order to hold various infant-related products in a ready to use position as taught by Hoffman (col. 4, ll. 39-46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 8, 2022